Citation Nr: 0213683	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-29 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
neurological deficits of the right lower extremity with loss 
of use of the right foot.

2.  Entitlement to an evaluation in excess of 40 percent for 
sensory deficits of the right upper (major) extremity, status 
post cervical cord neoplasm, post-operative, with Brown-
Sequard syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1959, and from November 1960 to August 1967.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
November 1994 rating decision by the San Diego Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

That determination, in pertinent part, denied an evaluation 
in excess of 40 percent for sensory deficits of the right 
upper (major) extremity, status post cervical cord neoplasm, 
post-operative, with Brown-Sequard syndrome, and entitlement 
to an evaluation in excess of 20 percent for neurological 
deficits of the right lower extremity.  Subsequently, the 
veteran perfected his appeal as to these issues.

In a February 1995 rating decision the RO continued the 40 
percent disability rating for sensory deficits of the right 
upper extremity, status post cervical cord neoplasm, post-
operative, with Brown-Sequard syndrome, and the 20 percent 
disability rating for neurological deficits of the right 
lower extremity, but granted a total disability rating based 
upon individual unemployability (TDIU), effective June 3, 
1993.

In January 1998, the Board remanded the case for additional 
development.  It was also noted that the veteran's claim as 
to the propriety of a September 1986 rating decision which 
reduced his disability had been finally decided in a June 
1988 Board decision.  The veteran was notified, in essence, 
that additional action was required for appellate review of 
that matter.  As the issue has not been developed on appeal 
and the veteran's statements may not be reasonably construed 
as a motion for reconsideration, or for revision or reversal 
on the basis of clear and unmistakable error of the prior 
final determination, the Board finds further appellate review 
is not warranted at this time.

In April 2002, the RO continued the 40 percent disability 
rating for sensory deficits of the right upper extremity, 
status post cervical cord neoplasm, post-operative, with 
Brown-Sequard syndrome, but granted entitlement to an 
increased 40 percent disability rating for the reclassified 
disability of neurological deficits of the right lower 
extremity with loss of use of the right foot, effective 
April 14, 2000.  The RO also granted special monthly 
compensation for the loss of use of the right foot, and 
entitlement to service connection for neurological deficits 
of the left torso and left lower extremity, including 
additional bilateral factor compensation for disabilities to 
the lower extremities.  The veteran has expressed no 
disagreement with the favorable determinations rendered in 
that decision; therefore, the Board finds that the issues 
listed on the first page herein are the only matters now on 
appeal.

The Board also notes that, in an August 2002 brief, the 
veteran's representative, in essence, requested entitlement 
to higher ratings based upon the opinion in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. § 4.45.  It is 
significant to note that the law to which the representative 
has referred concerns disabilities of the musculoskeletal 
system, and are inapplicable to the service-connected 
neurological disabilities currently on appeal.  Although the 
November 1994 rating decision granted entitlement to an 
increased, 40 percent disability rating for the residuals of 
cervical laminectomy (a musculoskeletal disability), the 
veteran has submitted no timely notice of disagreement as to 
that determination.  The Board finds, however, that the 
August 2002 correspondence may be construed as raising a 
claim for entitlement to an increased rating for the 
residuals of cervical laminectomy, and that matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is presently receiving the maximum schedular 
rating under the law for lower right extremity disabilities 
resulting in the loss of use of the right foot.

2.  A preponderance of the competent and probative medical 
evidence demonstrates that the veteran's sensory deficits of 
the right upper extremity, status post cervical cord 
neoplasm, post-operative,with Brown-Sequard syndrome, are 
presently manifested by no more than moderate neurologic 
disability; there is evidence of some decreased right finger 
motor strength, but no sensory deficits or indication of 
complete or incomplete paralysis to the right hand, wrist 
flexors, or fingers.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
neurological deficits of the right lower extremity, with loss 
of use of the right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 
4.68, 4.71a, 4.124a, Diagnostic Codes 5165, 5167, 8522, 8525 
(2001).

2.  The criteria for a rating in excess of 40 percent for 
sensory deficits of the right upper (major) extremity, status 
post cervical cord neoplasm, post-operative, with Brown-
Sequard syndrome, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  The VCAA also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Although the RO made no specific reference to VCAA, the Board 
finds that VA has satisfied its duties to the appellant, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case and notified the veteran 
and his accredited representative of development matters in 
the November 1994 and February 1995 rating decisions, in the 
March 1995 statement of the case, and in the June 2002 
supplemental statement of the case.  As the veteran has been 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In claims for disability compensation, the VCAA requires VA 
to provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  The Board notes the 
veteran underwent examinations pertinent to his claims in 
August 1993, January 1995, May 1998, and May 2000, and that 
medical evidence sufficient for an adequate determination of 
the matters on appeal has been obtained.  

There is also no indication that additional evidence 
pertinent to the claims exists, and in August 2002 the 
veteran's accredited representative specifically requested a 
final Board determination of the matters on appeal.  In the 
circumstances of this case, further remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that VCAA 
does not apply).  

Thus, the Board finds that the duty-to-assist and duty-to-
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions at 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  Consideration of 
factors wholly outside the rating criteria constitute error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 
(1994).  Evaluation of disabilities based upon manifestations 
not resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The U.S. Court of Appeals for the Federal Circuit has 
recognized the Board's authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Right Lower Extremity Disabilities

Initially, the Board notes that, in April 2002, the veteran 
was granted entitlement to an increased 40 percent disability 
evaluation for neurological deficits of the right lower 
extremity with loss of use of the right foot under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5167.  Entitlement to special 
monthly compensation for the loss of use of the right foot 
was also granted.  Based upon the evidence of record and 
applicable VA regulations, the Board finds the veteran is 
more appropriately rated under the criteria of 38 C.F.R. 
§ 4.71a, DC 5165, but that a schedular rating higher than 40 
percent is not warranted in this case.

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under DC 5165.  The 40 percent rating may be 
further combined with rating for disabilities above the knee 
but not to exceed the above the knee amputation elective 
level.  38 C.F.R. § 4.68 (2001).

The Rating Schedule provides that the evaluation for loss of 
use of the foot or for amputation of the leg below the knee 
permitting a prosthesis is 40 percent.  See 38 C.F.R. 
§ 4.71a, Codes 5165, 5166, 5167.  It is noted that 
entitlement to special monthly compensation is also 
warranted.

In this case, medical evidence dated in May 2000 shows the 
veteran wore a cock-up splint for foot drop of the right leg, 
and that he used a wheelchair for mobility.  The examiner 
noted that the veteran's disability was manifested by right-
sided motor problems and left-sided sensory problems.  Motor 
testing revealed decreased strength to the lower extremities, 
approximately 0/5 at the ankle, and progressively improved up 
his leg.  Leg and knee extensors and flexors were 
approximately 3/5.  Reflexes were 2+ and symmetrical except 
to the right lower extremity which was 4+ with 
"unsustained" clonus at the ankle.  The examiner stated 
there was no paralysis to the right lower extremity or 
sciatic nerves other than complete paralysis of the 
superficial peroneal nerve and posterior tibial nerve.  The 
Board notes that the May 2000 examination findings are 
consistent with and, in fact, are more specific as the nerves 
involved than other medical evidence of record.  

Although the January 1998 remand order suggested that the 
veteran's service-connected right lower extremity disability 
could be alternatively rated under DC 8520, the Board finds 
the May 2000 findings are persuasive that the veteran's 
disorder is not currently manifested by complete of 
incomplete paralysis of the sciatic or other above-the-knee 
nerves.  Thus, the higher schedular ratings for effective 
amputation above the knee are inapplicable in this case.  See 
38 C.F.R. § 4.71a, Codes 5161, 5162, 5163, 5164.

In addition, there is no evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would warrant an extraschedular rating.  
Although the veteran has been found to be unemployable 
because of his service-connected disabilities, there is no 
persuasive evidence of marked interference with employment or 
frequent periods of hospitalization related solely to his 
right lower extremity neurologic disorder.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service was not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 40 
percent for neurological deficits of the right lower 
extremity with loss of use of the right foot.

II.  Right Upper Extremity Neurologic Disability

Background

Service medical records include an April 1967 medical board 
report which noted a diagnosis of a cervical cord neoplasm, 
type undetermined.  The report shows the veteran began 
complaining of pain to the right neck and shoulder in 
November 1966, with subsequent involvement including the 
entire right upper extremity.  It was noted that the veteran 
had undergone a cervical laminectomy at C5-6, with biopsy of 
a necrotic lesion from the right side of the spinal cord, but 
that the tissue was not diagnostic.  Neurological examination 
revealed motor weakness to the right upper extremity on 
flexion-extension exercises, and areas of hyperesthesia to 
pinprick of the dorsal aspect of the right forearm and hand.  
The report also noted that, upon hospital admission for final 
disposition, the veteran demonstrated a Brown-Sequard type 
defect involving a tumor reportedly at the C6 spinal cord 
level.

In July 1967, service connection was established for the 
residuals of cervical cord neoplasm for VA vocational 
rehabilitation purposes.  A 30 percent disability rating was 
assigned under DC 8021. 

At his VA examination in June 1969, the veteran complained of 
weakness to the right arm and hand.  It was noted the veteran 
was right handed.  The examiner noted full range of motion of 
all upper extremity joints, but grasp weakness to the right 
hand and some coordination problems with movements.  Tendon 
reflexes of the right upper extremity were hyperactive as 
compared to the left.  The diagnoses included Brown-Sequard 
syndrome secondary to resection of cervical cord tumor with 
right hemiparesis.  

In a September 1986 rating decision, the RO revised the 
veteran's disability rating and established a disability 
rating for sensory deficits of the right upper extremity, 
status post cervical cord neoplasm, post-operative, with 
Brown-Sequard syndrome.  The disorder was assigned a 40 
percent disability rating, by analogy, under Codes 8021 and 
8513.  The decision also established a separate 20 percent 
disability rating for the residuals of cervical laminectomy, 
by analogy, under DC 5293.

The propriety of the revision and reduction of the veteran's 
disability rating for the residuals of cervical cord 
neoplasm, postoperatively, with Brown-Sequard syndrome, was 
affirmed in a June 1988 Board decision.  That decision also 
denied entitlement to a rating in excess of 40 percent for 
sensory deficits of the right upper extremity, status post 
cervical cord neoplasm, post-operative, with Brown-Sequard 
syndrome.

In June 1993, the veteran requested entitlement to an 
increased rating for his service-connected cervical cord 
neoplasm.  

VA outpatient treatment records dated in June 1993 show the 
veteran complained that, in late February or early March, he 
had noticed pain over the right trapezius.  He denied 
radicular symptoms or other weakness.  

At his VA examination in August 1993, the veteran reported 
symptoms including that, over the previous year and a half, 
he had experienced increased weakness to the right arm and 
leg.  The examiner noted that neurological examination 
revealed 4/5 weakness to all extremities, right somewhat more 
than left.  A September 1993 magnetic resonance imaging (MRI) 
study revealed C3-4 central and left lateral disc herniation, 
with severe central canal stenosis and cord compression.

VA neurological examination in January 1995 noted a Brown-
Sequard pattern with low sensory level at about T4.  It was 
noted the veteran was hyperreflexic, and was weaker on the 
right than left.  Motor strength was 4/5 to the right arm and 
4/5 to the right hand.  The diagnoses included status post 
cervical laminectomy, status post Brown-Sequard syndrome, and 
increasing weakness by history.

In January 1998, the Board remanded the case to the RO with 
instructions including to schedule the veteran for 
neurological and orthopedic examinations, and for opinions as 
to the nature and severity of his right upper extremity 
sensory deficits.  It was also noted that, if appropriate, 
the RO should consider entitlement to higher alternative 
ratings under Codes 8510 and 8511.

At his VA neurology examination in May 1998 the veteran 
reported he began having increased problems, including right-
sided numbness, related to his service-connected disabilities 
in approximately 1992.  He also reported that he used a 
wheelchair and braces for walking but that he was independent 
in his activities of daily living, such as taking care of 
personal hygiene.  He stated he had been unable to work since 
1974.

The examiner noted motor examination revealed mild spasticity 
to the right arm.  Reflexes were increased throughout but 
more so to the right arm than the left.  Muscle strength was 
4/5 to the right arm as compare to 5/5 to the left.  Sensory 
examination revealed a T4 sensory loss, primarily to the left 
side, but vibratory sense was equal bilaterally.  Position 
sense was impaired to a mild to moderate degree, more so to 
the right than left.  Coordination testing showed normal 
finger-finger-nose and rapid alternating movements and good 
finger-tapping ability.  The diagnoses included status post 2 
cervical laminectomies, continuing spinal cord compression 
and spinal stenosis with Brown-Sequard syndrome.  

At his VA neurology examination in May 2000, the veteran 
reported fairly good function in his right arm.  He stated he 
was able to care for himself but that he was rather clumsy 
when buttoning his own shirt.  The examiner noted the veteran 
had right-sided motor problems and left-sided sensory 
problems.  Motor examination revealed normal right arm 
strength.  There was no evidence of sensory deficit to the 
right upper extremity and reflexes were 2+ and symmetric 
except to the right lower extremity.  The diagnoses included 
status post cervical laminectomy and Brown-Sequard syndrome.  
The examiner commented that examination of the right upper 
extremity revealed no evidence of radicular weakness or 
complete or incomplete paralysis of the muscle of the major 
hand, wrist flexors, or fingers.  

VA outpatient treatment records include a November 2000 
spinal cord injury therapy consultation report which noted 
the veteran stated he rarely used his manual wheelchair 
because of upper and lower extremity joint pain.  Manual 
muscle test findings were equal bilaterally to the flexors 
and extensors of the elbows, wrists, and fingers, but the 
right finger abductor was evaluated at 2, as compared to 4 on 
the left.  Light touch was normal throughout on the right 
except for diminished
C6-7 and L4-S1 responses, and pinprick was normal throughout 
except for hypersensitivity at C7-L2 responses on the right.  

A November 2001 annual spinal cord injuries comprehensive 
rehabilitation evaluation report noted the veteran denied any 
problems with arm weakness.  Motor examination findings were 
equal bilaterally to the flexors and extensors of the elbows, 
wrists, and fingers, but the right finger abductor was 
evaluated at 3 as compared to 5 on the left.  An occupational 
therapy report noted the veteran had right less than left 
overall upper extremity strength, and appeared to have a 
swan-neck deformity to the right 4th and 5th digits.  Testing 
revealed grip strength of 55 pounds (lbs.) to the right 
compared to 70 lbs. on the left, lateral pinch of 22 lbs. to 
the right compared to 26 lbs. on the left, and 3 jaw-chuck of 
11 lbs. to the right compared to 20 lbs. on the left.  



Analysis

In this case, the Board notes the veteran's service-connected 
sensory deficits of the right upper extremity, status post 
cervical cord neoplasm, post operative with Brown-Sequard 
syndrome, are presently rated, by analogy, under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8021, 8512.  Based upon the 
evidence of record and applicable VA regulations, the Board 
finds that the veteran is more appropriately rated for the 
residuals of benign spinal cord growth under the criteria of 
Codes 8022 and 8512.  The Board notes that the present 
disability rating as to this matter is not adversely affected 
by this determination and, thus, that there is no prejudice 
to the veteran.  See Bernard, 4 Vet. App. 384. 

The Rating Schedule provides that for new spinal cord growths 
that are malignant a 100 percent rating is assigned and 
should be continued for two years following cessation of 
surgical, chemotherapeutic, or other treatment modality, but 
at that point, if the residuals have stabilized, the rating 
should be made on neurological residuals according to 
symptomatology, with a minimum rating of 30 percent.  
38 C.F.R. § 4.124a, Code 8021 (2001).  

The Rating Schedule also provides that for new spinal cord 
growths that are benign a minimum 60 percent rating is 
warranted and that residuals should be rated at a minimum of 
10 percent.  DC 8022 (2001).  It is noted that for minimum 
ratings under diagnostic codes 8000 to 8025 ascertainable 
residuals are required, but that subjective residuals are 
acceptable when consistent with the disease and not more 
likely attributable to other disease, or to no disease.  

Based upon the evidence of record, the Board finds a minimum 
60 percent rating for benign spinal cord growth is not 
applicable in this case because there is no present evidence 
of a growth.  Therefore, the veteran's present disability 
must be rated based upon the residuals of that disease with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.124a, Code 
8022. 

The Rating Schedule provides that moderate incomplete 
paralysis of the lower radicular nerve group of the major 
extremity warrants a 40 percent evaluation, that severe 
incomplete paralysis of the lower radicular nerve group of 
the major extremity warrants a 50 percent evaluation, and 
that complete paralysis of the lower radicular nerve group of 
the major extremity, with all intrinsic muscles of the hand, 
and some or all of the flexors of the wrist and fingers, 
paralyzed (substantial loss of use of hand) warrants a 70 
percent evaluation.  38 C.F.R. § 4.124a, DC 8512.

The persuasive medical evidence in this case demonstrates the 
veteran's right upper extremity disability residuals are 
currently manifested by no more than moderate neurologic 
impairment.  The Board finds the May 2000 examination 
findings are persuasive that the veteran has some decreased 
right finger motor strength, but has no sensory deficits or 
complete or incomplete paralysis to the right hand, wrist 
flexors, or fingers.  The other medical evidence of record 
also demonstrates right upper extremity weakness and 
coordination problems, but does not indicate more than 
moderate neurologic disability.  Therefore, the Board finds 
entitlement to a rating in excess of 40 percent is not 
warranted.  See 38 C.F.R. § 4.124a, Code 8512. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances related to this specific 
service-connected disorder that would warrant an 
extraschedular rating.  Thus, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service 
was not warranted.  See Bagwell, 9 Vet. App. 337.  

Although the January 1998 remand order suggested higher 
ratings might be possible under alternative diagnostic codes 
for peripheral nerve injuries, the Board finds the persuasive 
medical evidence demonstrates such alternative rating 
consideration is inapplicable in this case.  See 38 C.F.R. 
§ 4.124a, Codes 8510, 8511 (2001).  The Board has considered 
all potentially applicable regulations and finds no provision 
upon which to assign a higher rating.  See Schafrath, 1 Vet. 
App. 589.  The preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
neurological deficits of the right lower extremity, with loss 
of use of the right foot, is denied.

Entitlement to an evaluation in excess of 40 percent for 
sensory deficits of the right upper (major) extremity, status 
post cervical cord neoplasm, post-operative, with Brown-
Sequard syndrome, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

